Citation Nr: 0821927	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-24 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for nodular cystic acne.

2.  Entitlement to an initial compensable disability rating 
for colon polyp status post polypectomy.

3.  Entitlement to service connection for a gastrointestinal 
disorder (including gastroesophageal disease and gastritis).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1999 to 
March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the RO has indicated that the rating 
decision on appeal was issued in March 2004.  However, the 
Board finds that the veteran submitted a statement with new 
and material evidence attached thereto related to his claims 
on appeal in October 2003, within the appeal period following 
the August 2003 rating decision.  Thus, the veteran's October 
2003 statement and the evidence submitted thereto are 
considered as having been filed in connection with the claims 
pending in August 2003.  38 C.F.R. § 3.156(b) (2007).  The 
veteran's Notice of Disagreement filed in July 2004, which 
could also be considered to be timely as to the August 2003 
rating decision, is sufficient to initiate the veteran's 
appeal of these issues.  

In addition, the Board notes that the veteran's substantive 
appeal (filed on VA Form 9) was not received until August 
2006, after the one-year appeal period expired and more than 
60 days after issuance of the Statement of the Case.  See 
38 U.S.C.A. § 7105(b) and (c) (West 2002).  However, the 
veteran's substantive appeal was accepted as timely because 
the veteran had submitted a timely request for an extension 
that the RO had not responded to.  As the veteran has shown 
good cause for an extension and the RO did not respond to the 
veteran's request for an extension, the Board will also 
accept the veteran's appeal has being timely.

The issues of service connection for a gastrointestinal 
disorder and a compensable disability rating for service-
connected colon polyp, status post polypectomy, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his 
service-connected nodular cystic acne is productive of entire 
body coverage in excess of 40 percent.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for 
nodular cystic acne are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and notify the claimant 
and his or her representative, if any, of what information 
and evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  The 
Board notes that 60 percent is the highest schedular rating 
permissible under the applicable rating criteria.  Therefore, 
this is considered a full grant of the benefit sought on 
appeal.  To the extent that there may be any deficiency of 
notice or assistance, the Board finds that there is no 
prejudice in proceeding with the veteran's claim given the 
favorable nature of the Board's decision. 

Furthermore, the Board notes that the veteran's claim for an 
increased disability rating for nodular cystic acne is an 
appeal from the original grant of service connection in 
August 2003.  Since the veteran's claim was initially one for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the notice provided to the 
veteran relating to his appeal for an increased rating is not 
prejudicial to the veteran.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's service-connected nodular cystic acne is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 7806.  Diagnostic Code 7806 provides for a 30 percent 
rating where the condition affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent maximum rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).

The medical evidence of record consists of VA examination 
reports from May 2003 and October 2004, a VA dermatology 
treatment note from June 2004 and a private dermatologist's 
treatment note from March 2003.  The Board finds that the 
evidence is in equipoise and thus reasonable doubt is 
resolved in the veteran's favor that his service-connected 
nodular cystic acne covers more than 40 percent of his entire 
body.  

The private dermatologist's treatment note from March 2003 
shows the veteran complained of severe nodular cystic acne-
like lesions on his chest, abdomen and back.  He had a few 
acne lesions on his face but, on his chest down to the 
umbilicus, there were multiple hyperpigmented nodules and 
cysts with extensive scarring.  There was also some 
involvement of the shoulders and back.  

On VA examination in May 2003, the veteran reported symptoms 
of constant oozing of yellowish fluid and itching.  Physical 
examination revealed the veteran to have extensive 
hyperpigmented papules on the face, chest and back.  Some of 
them were hemorrhagic with some pussy discharges.  The size 
of the lesions range from 0.5 x 0.5 and showed extensive 
ulceration and exfoliation.  They also had some crusting.  
They were noted to occupy at least 40 percent of the 
veteran's total body surface.  Color photographs were taken.

The June 2004 VA treatment note shows the veteran was seen 
for a Dermatology Consult.  The veteran reported having acne 
for many years with worsening over the past two years and 
currently using only topical Retin A for treatment.  He 
denied using any anabolic steroids.  Physical examination 
revealed the veteran's face was fairly clear but there were 
many PIH macules and inflammatory papules on his chest, 
forearms, back and buttocks.  There were also multiple scars, 
some cystic lesions and pustules (>40%).  The assessment was 
scarring, nodulocystic acne.  

Finally, on VA examination in October 2004, it was noted that 
the veteran had cystic acne located on the face, back, arms, 
legs and buttocks covering approximately 25 to 30 percent of 
his entire body and affecting 5 percent of the exposed areas.  
There was no ulceration, exfoliation, crusting, tissue loss, 
inflexibility or hypopigmentation.  There was, however, 
induration, itching, scarring, hyperpigmentation and abnormal 
skin texture.  It was estimated that there was permanent 
scarring over 15 to 20 percent of the veteran's body.  Color 
photographs were taken.

Although the most recent VA examination reported only 25 to 
30 percent of the veteran's entire body was affected, the 
Board finds that this is inconsistent with the earlier 
medical evidence showing that at least 40 percent of the 
veteran's body was affected by his cystic acne.  In addition, 
despite the examiner's opinion only 25 to 30 percent total 
body coverage, the pictures taken show that the veteran's 
cystic acne actually involved more areas of the body than it 
did in May 2003 such as his arms, legs and buttocks.  The May 
2003 VA examiner opinioned that at least 40 percent of the 
veteran's entire body was affected and there was oozing, 
crusting, ulceration and exfoliation of some of the lesions.  
The same was present in June 2004.  Presumably the notation 
"(>40%)" is an indication that the veteran's acne covered 
more than 40 percent of his entire body.  

Yet, at the October 2004 VA examination, there was no oozing, 
crusting, ulceration and exfoliation.  Thus it appears that 
the veteran was having a flare up of his acne in May 2003 and 
June 2004, but not in October 2004.  In evaluating skin 
disorders, it is the frequency and duration of the outbreaks 
and the appearance and virulence of them during the outbreaks 
that must be addressed.  Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992).  Furthermore, the veteran's service-
connected skin disorder must be evaluated in light of the 
entire recorded history rather than on any single 
examination, especially in this case were there appears to be 
a significant difference between the two VA examinations.  
See 38 C.F.R. § 4.2 (2007).  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2007).  In the present case, there 
is evidence showing that the veteran's service-connected 
cystic acne covers at least 40 percent of his body (if not 
more) during a flare-up.  As the rating criteria requires 
more than 40 percent total body coverage for assignment of 
the next higher disability rating,  the veteran's disability 
picture can be said to more nearly approximate the higher 
evaluation more than the lower one, especially when reading 
the evidence in the veteran's favor. 

Finally, the Board notes that the veteran's cystic acne not 
only covers a significant portion of his body, but has 
resulted in significant scarring as well.  For example, the 
October 2004 VA examiner noted that there was permanent 
scarring over 15 to 20 percent of the veteran's body.  In 
evaluating the veteran's skin disorder, it should be rated 
upon the predominant disability; in other words, either the 
cystic acne or the scarring.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  Clearly the cystic acne is the 
predominant disability in this case, but the significant 
scarring caused by this service-connected disability cannot 
be ignored when evaluating the veteran's overall disability 
picture.  Thus, although the October 2004 VA examiner 
reported only 25 to 30 percent of the veteran's body being 
covered by the cystic acne, it would be reasonable to assume 
that, when combined with the 15 to 20 percent scar coverage, 
more than 40 percent of the veteran's body is involved by the 
service-connected skin disorder.  

For the above reasons, the Board finds that the evidence is 
sufficient enough to at least establish reasonable doubt that 
the veteran's service-connected cystic acne affects more than 
40 percent of his entire body.  Resolving reasonable doubt in 
favor of the veteran, see 38 C.F.R. § 4.3 (2007), the Board 
finds that a 60 percent disability rating is warranted, and 
the veteran's appeal is granted.


ORDER

Entitlement to a disability rating of 60 percent for nodular 
cystic acne is granted, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

The Board remands the veteran's claim for service connection 
for a gastrointestinal disorder (to include gastroesophageal 
reflux disease and gastritis) for additional development.  

First, the Board finds that further development is necessary 
in order to obtain any relevant VA treatment records 
available since the veteran's discharge from service in March 
2003.  The service treatment records show that the veteran 
began being treated with Zantac at the end of March 2002 for 
gastritis.  A March 17, 2003, private dermatologist's 
treatment note (shortly before the veteran's discharge) also 
indicates the veteran was taking Zantac.  The only VA medical 
records available are from June 2004, which show that the 
veteran was prescribed medication by VA for his stomach 
problems as early as August 2003.  The actual treatment 
notes, however, are not of record.  Furthermore, the veteran 
reported at VA examinations in May 2003 and October 2004 that 
he was taking prescribed medication for his stomach problems 
(Prevacid and Omeprazole, respectively).  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The Board finds that there may be 
additional VA treatment records available that need to be 
obtained before a full and fair decision can be rendered on 
the veteran's claim.  

After obtaining any additional VA medical records that may be 
available, the veteran should be scheduled for a new 
gastrointestinal disorder examination to determine the exact 
nature of the veteran's current gastrointestinal disorder and 
to obtain an opinion as to whether it is at least as likely 
as not that such current disorder, which may be separate and 
apart from the veteran's service-connected colon polyp 
disability, is related to service.  

The Board acknowledges that the veteran was provided two 
prior examinations, in May 2003 and October 2004, in relation 
to this claim.  However, the Board finds these examinations 
to be inadequate.  First, the examination reports are 
confusing as to the exact diagnosis of the veteran's current 
gastrointestinal disorder.  Second, although the October 2001 
VA examiner gave a nexus opinion that was unfavorable to the 
veteran's claim, the examiner failed to provide a complete 
rationale for that opinion in light of the veteran's in-
service treatment and post-service VA treatment for a 
gastrointestinal disorder.  For these reasons, the Board 
finds a new VA examination is necessary.

Furthermore, the Board notes that there has been a change in 
VA's duty to notify since he was last provided notice in 
January 2004.  Thus, the veteran must be provided with an 
updated notice that is compliant with VA's current notice 
obligations.

Finally, the Board also remands the veteran's claim for a 
compensable disability rating for service-connected colon 
polyp, status post polypectomy, as it is inextricably 
intertwined with the veteran's claim for service connection 
for a gastrointestinal disorder.  This is because, should the 
veteran' service connection claim be granted, he may only be 
entitled to one disability rating for both gastrointestinal 
disorders pursuant to 38 C.F.R. § 4.114.  Thus, the outcome 
of the service connection claim may have an impact on the 
outcome of the increased rating claim.  Therefore, remand of 
this claim is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current 
notice requirements for service 
connection claims.

2.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Atlanta, Georgia, for treatment for 
complaints related to the veteran's 
gastrointestinal problems from April 
2003 to the present that are not already 
of record.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a 
negative response if records are not 
available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA gastrointestinal 
disorder examination.  The claims file 
must be provided to the examiner for 
review in conjunction with the 
examination.

All diagnostic testing necessary to 
determine the exact nature of the 
veteran's current gastrointestinal 
disorder should be conducted.  The 
examiner should then render a specific 
diagnosis for any disease or ailment 
that is separate and apart from the 
veteran's service-connected colon polyp 
disability.  If there is a current 
gastrointestinal disability separate and 
apart from the veteran's service-
connected colon polyp disability, the 
examiner is requested to give an opinion 
as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that such diagnosed 
gastrointestinal disorder is related to 
any disease or injury incurred during 
service.  The examiner is specifically 
directed to consider and discuss the 
service treatment records showing 
treatment for gastrointestinal problems 
and the report of an April 2002 
esophagogastroduodenoscopy that 
diagnosed the veteran to have gastritis, 
rule out H. pylori.

The examiner is also requested to assess 
the severity of any symptoms associated 
with the veteran's service-connected 
colon polyp status post polypectomy, 
currently rated as noncompensably 
disabling.

4.  Then, after taking any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and 
to ensure that the VA examination report 
is complete, the veteran's claims should 
be readjudicated.  If such action does 
not resolve the claims, a Supplemental 
Statement of the Case should be issued 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


